Title: To Benjamin Franklin from Thomas Collinson, [2 May 1767]
From: Collinson, Thomas
To: Franklin, Benjamin


My worthy Friend
Lomb St. Sat. Eveng. 2d Inst.[May 2, 1767?]
I have waited for some Time past to have an Opportunity of asking honest Ferguson to spend an Evening with me. Calling on him this afternoon find he is disengaged from all Lectures &c. on Wednesday Evening next. I told him I would ask the Favour of your Company at the same Time, pray therefore let me have the Pleasure of it. Nairne I dare say will also be glad to give you the Meeting. Do not conclude I imagine myself a man of Science—and as such invite you to spend any of your Hours with me. No I rise no higher than being a Lover of Knowledge—which is in Philosophy, as in Gallantry, quite a different State from that of Possession. I shall always regard your Visits as resulting from your Friendship towards me which will ever be most acceptable to your faithful Friend
Thos Collinson
Pray let me have a Line as I will inform Ferguson accordingly.

 Addressed: To / Benjn Franklin Esqr / at Mrs Stevensons / Craven Street
